 


113 HR 673 IH: North Korea Sanctions and Diplomatic Nonrecognition Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 673 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2013 
Ms. Ros-Lehtinen (for herself, Mr. Chabot, Mr. Connolly, Mr. Lance, Mr. Franks of Arizona, Mr. Wilson of South Carolina, Mr. Bilirakis, Mr. Weber of Texas, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To continue restrictions against and prohibit diplomatic recognition of the Government of North Korea, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the North Korea Sanctions and Diplomatic Nonrecognition Act of 2013. 
2.FindingsCongress finds the following: 
(1)North Korean negotiators in the Six-Party diplomatic process did not act in good faith by their refusal to agree to a transparent verification process for denuclearization consistent with international standards, including provisions for nuclear sampling, following North Korea’s removal on October 11, 2008, from the list of state sponsors of terrorism maintained by the Department of State. 
(2)International press reports indicate that North Korea has continued to provide support to Iran in the areas of missile technology and nuclear development and has provided Iran’s surrogates, Hezbollah and Hamas, with both missile technology and training in tunneling techniques with which to attack Israel, an ally of the United States. 
(3)International press reports indicate that North Korea was engaged for a number of years in assistance to Syria in the construction of a nuclear reactor in the Syrian desert which was destroyed in a strike by Israeli forces on September 6, 2007. 
(4)North Korean negotiators continue to refuse to address in a humane and sincere manner the issue of the abduction of civilians of Japan and the Republic of Korea, both allies of the United States, as well as the abductions of citizens from a number of other countries, including France, Lebanon, Romania, and Thailand. 
(5)Defectors coming out of North Korea have provided testimony that United States permanent resident, Reverend Kim Dong-shik, the spouse and father of United States citizens, was tortured and murdered inside North Korea after his abduction by Pyongyang’s agents on the Chinese border in January 2000 and that his remains are currently being held at a military facility inside North Korea. 
(6)Congress authoritatively expressed its view, in section 202(b)(2) of the North Korean Human Rights Act of 2004 (Public Law 108–333; 22 U.S.C. 7832(b)(2)) that United States nonhumanitarian assistance to North Korea shall be contingent on North Korea’s substantial progress on human rights improvements, release of and accounting for abductees, family reunification, reform of North Korea’s labor camp system, and the decriminalization of political expression, none of which has occurred. 
(7)Congress further authoritatively expressed its view, in section 2 of the North Korean Human Rights Reauthorization Act of 2008 (Public Law 110–346) that human rights and humanitarian conditions inside North Korea are deplorable and that North Korean refugees remain acutely vulnerable. 
(8)Congress has determined that any missile test or launch conducted by North Korea would be in direct violation of United Nations Security Council resolution 1695, adopted on July 16, 2006, which condemns the multiple launches by the DPRK (North Korea) of ballistic missiles on July 5 2006 local time, and United Nations Security Council Resolution 1718, adopted on October 9, 2006, which demands that the DPRK (North Korea) not conduct any further nuclear test or launch of a ballistic missile and decides that the DPRK shall suspend all activities related to its ballistic missile programme and in this context re-establish its pre-existing commitments to a moratorium on missile launching, and further determines that the resulting sanctions imposed under such resolution 1718 would again come into full effect following a missile test or launch. 
(9)Congress has further determined that a return by North Korea to the Six-Party diplomatic process following any missile test or launch by Pyongyang must include a firm and transparent commitment to the complete, verifiable and irreversible dismantlement of all of North Korea’s nuclear programs, including those derived both from plutonium as well as highly enriched uranium. 
(10)Japanese press reports have indicated that a delegation of approximately fifteen Iranian missile experts arrived in North Korea in March 2009 to help Pyongyang prepare for a rocket launch, including senior officials with the Iranian rocket and satellite producer Shahid Hemmat Industrial Group, and that they brought with them a letter from their President Mahmoud Ahmadinejad to North Korean leader Kim Jong-Il stressing the importance of cooperating on space technology. 
(11)North Korea, in defiance of the international community’s efforts to end nuclear proliferation and in violation of its international obligations, conducted a second underground nuclear test on May 25, 2009 (local time), in violation of United Nations Security Council Resolution 1718, which resulted in the passage of United Nations Security Council Resolution 1874 on June 12, 2009, which imposed additional sanctions and inspection requirements with regard to North Korea. 
(12)North Korea, according to Western press reports, transshipped missile parts, used to run Iran’s solid fuel ballistic missile program, to Tehran via Air Iran flights which landed in Beijing, China in 2007. 
(13)Press reports in March 2011 indicated that opposition forces in Libya, when they took positions from Qaddafi forces, discovered North Korean weapons caches, including rockets and anti-aircraft guns, unpacked from crates labeled “bulldozer parts,” which would represent a clear violation of United Nations sanctions. 
(14)On August 16, 2012, the President signed into law the Ambassador James R. Lilley and Congressman Stephen J. Solarz North Korea Human Rights Reauthorization Act of 2012 (Public Law 112–172). 
(15)Congress further authoritatively expressed its view in section 2 of Public Law 112–172 that although the transition to the leadership of Kim Jong-Un after the death of Kim Jong-Il has introduced new uncertainties and possibilities, the fundamental human rights and humanitarian conditions inside North Korea remain deplorable, North Korean refugees remain acutely vulnerable, and the findings in the 2004 Act and 2008 Reauthorization remain substantially accurate today.. 
(16)Notwithstanding the succession of Kim Jong-Un as supreme leader of North Korea following the death of his father in December 2011, Pyongyang has continued a policy of horrendous human rights violations, including the issuance of new shoot to kill orders for refugees attempting to cross the border into China and an increased reliance on public executions to intimidate the North Korean populace. 
(17)The new Kim Jong-Un regime also displayed duplicity in its negotiations with the United States and other Six-Party partners by launching a missile in April 2012 in direct violation of its Leap Day Agreement to carry out a moratorium on nuclear and long-range missile tests. 
(18)Pyongyang defied the international community and relevant United Nations Security Council resolutions by launching a long-range missile on December 12, 2012, resulting in the unanimous passage of United Nations Security Council Resolution 2087 on January 22, 2013. 
(19)The regime in Pyongyang further defied the international community and relevant United Nations Security Council resolutions by conducting a nuclear test on February 12, 2013. 
(20)According to the United States Geological Survey, seismic activity was detected in North Korea with an earthquake measuring 4.9 magnitude, larger than the 2006 and 2009 explosions, and the epicenter of the quake was close to a North Korean nuclear test site. 
3.Continuation of restrictions against the Government of North Korea 
(a)FindingCongress finds that subsequent to the decision of the Secretary of State on October 11, 2008, to rescind the designation of North Korea as a state sponsor of terrorism, North Korea has committed acts that can be defined as international terrorism or as highly provocative, including— 
(1)the dispatch of a covert team of two North Korean military-trained agents to South Korea with orders to assassinate the late North Korean defector Hwang Jang-yop who were apprehended by South Korean officials in April 2010; 
(2)complicity in the sinking of the South Korean naval vessel Cheonan on March 26, 2010, which resulted in the deaths of 46 South Korean naval personnel; 
(3)the shipment of weapons by North Korea, seized in Bangkok in December 2009, which were bound for delivery to foreign terrorist organizations Hezbollah and Hamas, according to a statement made by Israeli Foreign Minister Avigdor Lieberman in Tokyo on May 12, 2010; 
(4)the sudden and unprovoked bombardment by North Korean artillery of the civilian-populated South Korean island of Yeonpyeong-do on November 23, 2010, which resulted in the deaths of two South Korean civilians and two Republic of Korea (ROK) marines; and 
(5)the sentencing by Seoul Central District Court in January 2011 of North Korean agent Ri Dong Sam to 10 years in prison for impersonating a refugee in August 2010 to enter South Korea under orders to assassinate leading North Korean defector Hwang Jang-yop. 
(b)Continuation of restrictionsNotwithstanding the decision by the Secretary of State on October 11, 2008, to rescind the designation of North Korea as a state sponsor of terrorism, and in light of the congressional finding described in subsection (a), restrictions against the Government of North Korea that were imposed by reason of a determination of the Secretary of State that the Government of North Korea is a state sponsor of terrorism, as well as sanctions against the Government of North Korea (including sanctions that ban the importation into the United States of North Korean products and goods), that are in effect as of the date of the enactment of this Act shall remain in effect, and shall not be lifted, unless the President makes the certification described in subsection (c). 
(c)CertificationThe certification referred to in subsection (b) is a certification to Congress containing a determination of the President that the Government of North Korea— 
(1)is no longer engaged in the illegal transfer of missile or nuclear technology, particularly to the governments of Iran, Syria, or any other state sponsor of terrorism, or to Burma; 
(2)is no longer engaged in training in combat operations or tunneling, or harboring, supplying, financing, or supporting in any way— 
(A)Hamas, Hezbollah, the Japanese Red Army, or any member of such organizations; 
(B)any organization designated by the Secretary of State as a foreign terrorist organization in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)); and 
(C)any person included on the annex to Executive Order 13224 (September 21, 2001) and any other person identified under section 1 of that Executive Order whose property and interests are blocked by that section (commonly known as a specially designated global terrorist); 
(3)is no longer engaged in the counterfeiting of United States currency supernotes; 
(4)is no longer engaged in the international trafficking of illicit narcotics into the United States, Japan, Australia, or other allied countries of the United States; 
(5)has returned the last remains of United States permanent resident, Reverend Kim Dong-shik, to his United States citizen widow, family, and church members, so that he may be provided with a proper Christian burial in Chicago; 
(6)has released the Japanese nationals recognized as abduction victims by the Government of Japan as well as abduction victims recognized by the Government of the Republic of Korea; 
(7)has released an estimated 600 surviving South Korean POWs, and any other surviving POWs from the Korean War, who have been held in North Korea against their will and in violation of the Armistice Agreement since hostilities ended in July 1953; 
(8)has made concrete provisions for unrestricted family reunification meetings for those individuals among the two-million strong Korean-American community who maintain family ties with relatives inside North Korea; 
(9)has opened the North Korean penal system, including the gulag of concentration camps holding an estimated 200,000 political and religious prisoners, to unrestricted and regular visits by representatives of the International Committee of the Red Cross (ICRC); 
(10)has made provision for unrestricted and regular access by representatives of the United National High Commissioner for Refugees to refugees forcibly repatriated to North Korea to determine their general health and welfare; 
(11)has made concrete provisions for unrestricted contact, including direct communications and meetings, between representatives of international and South Korean religious organizations, including Christians and Buddhists, and their co-believers inside North Korea; and 
(12)has offered apologies to the government and people of the Republic of Korea for the deaths that North Korea inflicted due to the unprovoked attacks on the South Korean naval vessel Cheonan on March 26, 2010, and on the island of Yeonpyeong-do on November 23, 2010. 
(d)Sense of CongressIt is the sense of Congress that, in light of the congressional finding described in subsection (a), the Secretary of State should redesignate North Korea as a state sponsor of terrorism immediately upon the date of the enactment of this Act. 
(e)State sponsor of terrorism definedIn this section, the term state sponsor of terrorism means any country the government of which the Secretary of State determines has repeatedly provided support for acts of international terrorism pursuant to section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or any other provision of law. 
4.Continuation of diplomatic nonrecognition of North Korea 
(a)FindingCongress finds that the United States did not grant diplomatic recognition to North Korea upon its establishment as a client regime of the former Soviet Union in 1948. The United States has consistently continued to withhold such formal diplomatic recognition during the 61 years since the sudden and unprovoked attack by North Korean forces on the Republic of Korea on June 25, 1950, an attack which led directly to the Korean War and the deaths of over 36,000 United States military personnel as well as at least 2,000,000 Koreans and over 3,000 soldiers from Allied countries. 
(b)Continuation of diplomatic nonrecognitionNo funds may be expended for the establishment of a United States diplomatic presence in North Korea, including an Embassy, Consulate, or liaison office, until such time as the President certifies to Congress that the Government of North Korea has met all of the benchmarks specified in section 3. 
5.International response to a North Korean missile launch or nuclear testGiven North Korea’s third nuclear weapons test on February 12, 2013, in violation of United Nations Security Council Resolutions 1695, 1718, 1874, and 2087, the President shall instruct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States to secure adoption of a United Nations Security Council resolution condemning North Korea’s action as a violation of United Nations Security Council Resolutions 1695, 1718, 1874, and 2087 and requiring the implementation of comprehensive sanctions and an inspection regime against North Korea. 
 
